DETAILED ACTION
Claims 1 – 15 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 6 and 7 recite “the layer” in line 2. However, the TTI is a multi-layer system and there is a lack of clarity as to which layer is being referenced. Is the referenced layer the substrate layer or perhaps the light-diffusing layer?
Since the substrate is referenced further on in the claim as having one of the faces the substrate later will be considered in order to expedite prosecution.
However, positive in claim recitation of the metes and bounds applicant intends by this layer is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20090301382) in view of Qiu et al. (US 20010027741; hereinafter Qiu).

Regarding claim 1, Patel teaches a time-temperature indicator (abstract; see fig. 3; see also [0005]; [0432-435] and at least figs. 33-34, 15 and 19-22) comprising a multi-layer system (see at least figs. 3, 15 and 19-22) having a metal layer (indicator layer 30 of section 2; fig. 3; [0515]; see at least abstract teaching that the indicator layer is metal/aluminum) on a substrate (40; [0515]), an etchant layer (1; fig. 3; [0515]) comprising an etchant (20 with elements 100 and 1000; see fig. 3; [0515]) that etches the metal layer when in contact therewith (abstract; [0459]), the etchant layer being configured to be disposing on the side of the metal layer opposite the substrate (see at least fig. 3 showing this layer configuration), and a [] layer being disposed atop the etchant layer opposite the metal layer or atop the metal layer opposite the etchant layer (10; see fig. 3 showing such configuration).
Patel does not directly and specifically state that the layer disposed atop the etchant layer is light-diffusive.
However, Qiu teaches a time-temperature indicator (see at least abstract/title) having a light-diffusive layer / diffusely light-reflective porous matrix included ([0012]; [0035] and [0037-38]; see also claim 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the activator layer/substrate (10) of Patel with the specific knowledge of using the diffusely light-reflective porous matrix included in a substrate of Qiu. This is because such a light diffusing layer/matrix allows for combining known TTI structures to create a visually observable indication of cumulative thermal exposure (Qiu at [0012] and [0035]; and [0627] of Patel teaching directly that “Inventions disclosed herein can be combined with prior art compositions, processes and devices to make best of the both technologies.”). This is important in order to provide a more robust and accurate TTI.

Regarding claim 2, Patel teaches that the etchant layer is disposed on the side of the metal layer opposite the substrate (see fig. 3 showing this configuration).

Regarding claim 3, Patel teaches that the substrate is colored by at least one color ([0522] “Expiration indicating layer 50 can be a colored plastic film or a colored coating on the substrate 40 and can be on the either side of the substrate.” Emphasis added).

Regarding claim 4, Patel teaches that said color is a dark color (at least [1005] teaches that black may be used as a color for the substrate coating/printing; see also [1147]).

Regarding claim 5, Patel teaches that wherein the color is black (at least [1005] teaches that black may be used as a color for the substrate coating/printing; see also [1147]).

Regarding claim 6, Patel (as best understood; see 112(b) section above) teaches that the layer has a first face and a second, opposite face (see fig. 3), the metal layer being disposed over the first face of the substrate (see fig. 3 showing this configuration) and the second face being printed with signals (see fig. 3 in view of [0522] teaching a coating 50 on the substrate on either side; see also [1005] teaching that printing is a method for applying this substrate coating), graphics and/or pictograms (see figs. 11, 33 and 34 showing examples of various graphics and pictures which may be applied to the substrate).

Regarding claim 7, Patel (as best understood; see 112(b) section above) teaches that the layer has a first face and a second, opposite face (see fig. 3), the metal layer being disposed over the first face of the substrate (see fig. 3 showing this configuration) and the second face is printed with one or more colors on its surface ([0522] teaches colors such that “it is possible to obtain essentially any expiration color by selecting the desired color for the expiration indicating layer 50 e.g., green, red, blue and yellow.”; see fig. 3 in view of [0522] teaching a coating 50 on the substrate on either side).

Regarding claim 8, Patel and Qiu lack direct and specific teaching that said light-diffusive layer has a haze value in the range of 25-60%.
However, Patel does disclose opaque layers (see at least abstract) and blurred and light to dark TTI layers ([0543]; [0699]).
Applicant has not disclosed that the haze value provides an advantage, is used for a particular purpose, or solves a stated problem other than the well-known and unsurprising function of obscuring the TTI based on time and temperature from a light to a dark color (see [0269-270] of the instant publication US 20210080331).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the knowledge of opacity, blurring and light to dark transformations of Patel as modified by Qiu with producing a specific haze value or range.  This is because one of ordinary skill in the art would have expected using a haze value to be one of several straightforward ways of blurring/obscuring the TTI because providing haze on the TTI produces a user viewed response consistent with the design goal of providing information in a viewable manner. 

Regarding claim 9, Patel teaches that said substrate is a colored substrate, having a CIE-Lab color value lower than that of the observed color of a freshly activated time-temperature indicator (see at least [1147] and [1005] teaching that the substrate may have a black color on it and as such the opaque color state will be lighter than the black portion of the second color state which presents the color black; see also abstract).

Regarding claim 10, Patel teaches a time-temperature indicator (abstract; see fig. 3; see also [0005]; [0432-435] and at least figs. 33-34, 15 and 19-22) comprising a multi-layer system (see at least figs. 3, 15 and 19-22) having a metal layer (indicator layer 30 of section 2; fig. 3; [0515]; see at least abstract teaching that the indicator layer is metal/aluminum) on a substrate (40; [0515]), an etchant layer (1; fig. 3; [0515]) comprising an etchant (20 with elements 100 and 1000; see fig. 3; [0515]) that etches the metal layer when in contact therewith (abstract; [0459]), the etchant layer being configured to be disposing on the side of the metal layer opposite the substrate (see at least fig. 3 showing this layer configuration), the etchant layer being disposed on the side of the metal layer opposite the substrate (see at least fig. 3 showing this layer configuration), and a [] layer being disposed atop the etchant layer opposite the metal layer (10; see fig. 3 showing such configuration), wherein said [] layer is configured to present in said time temperature indicator a first color state (at least an “opaque” [0085] color state is presented through layer 10 to an end user; see also abstract) before said etchant is in contact with the metal layer (at least [0084-85] teaches that the first color state is prior to contact with the activator), and a second color state (at least a “transparent” [0085] behavior allows a color state to be presented through layer 10 by the substrate to an end user -i.e. the user is presented with the substrate’s color trough the layer; see also abstract and fig. 3) during or after etching the metal layer with said etchant (at least [0084-85] teaches that the second color state is after  contact with the activator).
Patel does not directly and specifically state that the layer disposed atop the etchant layer is light-diffusive.
However, Qiu teaches a time-temperature indicator (see at least abstract/title) having a light-diffusive layer / diffusely light-reflective porous matrix included ([0012]; [0035] and [0037-38]; see also claim 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the activator layer/substrate (10) of Patel with the specific knowledge of using the diffusely light-reflective porous matrix included in a substrate of Qiu. This is because such a light diffusing layer/matrix allows for combining known TTI structures to create a visually observable indication of cumulative thermal exposure (Qiu at [0012] and [0035]; and [0627] of Patel teaching directly that “Inventions disclosed herein can be combined with prior art compositions, processes and devices to make best of the both technologies.”). This is important in order to provide a more robust and accurate TTI.

Regarding claim 11, Patel teaches that said substrate has said second color state (at least a “transparent” [0085] behavior allows a color state to be presented through layer 10 by the substrate to an end user -i.e. the user is presented with the substrate’s color trough the layer; see also abstract and fig. 3).

Regarding claim 12, Patel teaches that said first color state and said second color state having different CIE-Lab color value (see at least [0099] teaching that the substrate color -the color presented in the second color state- may be “composed of different colors, messages and/or images.” [0099] and will be a different color than the opaque state; see also abstract).

Regarding claim 13, Patel teaches that said first color state is lighter than said second color state (see at least [1147] and [1005] teaching that the substrate may have a black color on it and as such the opaque color state will be lighter than the black portion of the second color state which presents the color black; see also abstract).

Regarding claim 14, Patel and Qiu lack direct and specific teaching that said light diffusive layer has a specific haze value.
However, Patel does disclose opaque layers (see at least abstract) and blurred and light to dark TTI layers ([0543]; [0699]).
Applicant has not disclosed that the haze value provides an advantage, is used for a particular purpose, or solves a stated problem other than the well-known and unsurprising function of obscuring the TTI based on time and temperature from a light to a dark color (see [0269-270] of the instant publication US 20210080331).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the knowledge of opacity, blurring and light to dark transformations of Patel as modified by Qiu with producing a specific haze value or range.  This is because one of ordinary skill in the art would have expected using a haze value to be one of several straightforward ways of blurring/obscuring the TTI because providing haze on the TTI produces a user viewed response consistent with the design goal of providing information in a viewable manner. 

Regarding claim 15, Patel and Qiu lack direct and specific teaching that said light diffusive layer has a 1% to 99% haze value.
However, Patel does disclose opaque layers (see at least abstract) and blurred and light to dark TTI layers ([0543]; [0699]).
Applicant has not disclosed that the haze value provides an advantage, is used for a particular purpose, or solves a stated problem other than the well-known and unsurprising function of obscuring the TTI based on time and temperature from a light to a dark color (see [0269-270] of the instant publication US 20210080331).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the knowledge of opacity, blurring and light to dark transformations of Patel as modified by Qiu with producing a specific haze value or range.  This is because one of ordinary skill in the art would have expected using a haze value to be one of several straightforward ways of blurring/obscuring the TTI because providing haze on the TTI produces a user viewed response consistent with the design goal of providing information in a viewable manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855